Citation Nr: 1136357	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  98-20 039	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for skin rashes (specifically seborrheic dermatitis, acne, keloidalis nuchae, keratosis pilaris and verruca vulgaris), to include as due to an undiagnosed illness.

[The issues of the Veteran's entitlement to earlier effective dates for service connection for impotence, irritable bowel syndrome and fibromyalgia are the subjects of a separate decision.]


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from March 1974 to July 1974, from July 1975 to January 1976, and from November 1990 to May 1992.  Persian Gulf service is indicated in the record.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 1995 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (the RO), which, in part, denied the Veteran's claim of entitlement to service connection for a skin disorder.  

In a September 2000 decision, the Board denied the Veteran's claim.  The Veteran duly appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  In March 2001, counsel for the Secretary of VA filed an unopposed Motion for Remand for readjudication of the Veteran's claims in light of the then recently enacted Veterans Claims Assistance Act of 2000 (VCAA).  
In an order dated in July 2001, pursuant to the Motion for Remand, the Court vacated and remanded the claim.  In June 2003, the Board remanded the claims for further procedural development.  

In February 2005, the RO issued separate decisions regarding the Veteran's claim for service connection for a skin disorder.  In a February 2005 rating decision, for which the Veteran was notified in May 2005, the RO granted service connection for a skin disorder (specifically acanthosis nigricans, scleredema of Buschke and onychomycosis bilateral feet).  In that decision, the RO found those particular skin disorders secondary to the Veteran's service-connected diabetes mellitus type II (diabetes).  But in a February 2005 supplemental statement of the case (SSOC), the RO continued to deny the Veteran's claim for service connection for other skin disorders (specifically rashes to include seborrheic dermatitis, acne, keloidalis nuchae, keratosis pilaris, and verruca vulgaris).  That particular claim was returned to the Board for further appellate proceedings.

The Board issued a decision in January 2006 which dismissed the Veteran's claim, stating that the February 2005 grant of service connection for certain skin disorders rendered moot the remaining claim for service connection for other skin disorders.  In May 2006, the Veteran's former attorney moved for reconsideration of the Board's January 2006 dismissal.  A Deputy Vice Chairman of the Board ordered reconsideration of the Board's January 2006 decision in February 2007.  
See 38 U.S.C.A. § 7103 (West 2002).  The Board's January 2006 decision was then vacated.  Subsequently, a reconsideration panel was established to readjudicate the Veteran's claim on a de novo basis.

In May 2007, the reconsideration panel remanded this matter for additional development and medical inquiry.  The case is again before the Board and is ready for readjudication.  


FINDINGS OF FACT

1. The Veteran's active service included a period of service in Southwest Asia - from January to April 1991 - during the Persian Gulf War.  

2. Since February 1993, the Veteran has complained of a skin disorder, and has claimed service connection for such a disorder since July 1995.      

3.  The evidence of record indicates that the Veteran has several diagnosed skin disorders.

4.  In February 2005, the RO found that the Veteran's service-connected diabetes related to certain diagnosed skin disorders (acanthosis nigricans, scleredema of Buschke, and onychomycosis bilateral feet).

5.  The evidence of record does not include objective indications that the Veteran has a chronic medically unexplainable skin disability that is attributable to an undiagnosed illness.  

6.  The evidence of record preponderates against the proposition that the skin disorders subject to this appeal relate to service or to a service-connected disorder.  
  
CONCLUSION OF LAW

A skin disorder (to include seborrheic dermatitis, acne, keloidalis nuchae, keratosis pilaris and verruca vulgaris) was not incurred in or aggravated by active service, may not be presumed related to service, and is not related to a service-connected disorder.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether the claim decided here has been properly developed for appellate purposes.  The Board will then address the merits of the claim, providing relevant VA law and regulations, the relevant facts, and an analysis of its decision.

I. Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been apprised of the law and regulations applicable to this matter, the evidence that would be necessary to substantiate the claim, and whether the claim has been fully developed in accordance with the Veterans Claims Assistance Act of 2000 (VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  More specifically, VA is required to notify a claimant of the evidence and information necessary to substantiate a claim and whether the claimant or the VA is expected to provide the evidence, and is required to request from the claimant any other evidence in his or her possession that pertains to the claim.  Id.

VA provided the Veteran with several VCAA notification letters dated between July 2003 and April 2010.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  In these letters, the Veteran was informed of the elements of his claim, and of the evidence necessary to substantiate the claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was advised of the respective duties of the VA and of the Veteran in obtaining evidence needed to substantiate his claim.  VA requested from the Veteran relevant evidence, or information regarding evidence which VA should obtain.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 (the requirement of requesting that the claimant provide any evidence in his/her possession that pertains to the claim was eliminated by the Secretary [effective May 30, 2008] during the course of this appeal, and this change eliminates the fourth element of notice as required under Pelegrini).  And though the Veteran did not receive VCAA notification prior to the adverse rating decision on appeal, the claim was properly readjudicated following full VCAA notification in a SSOC of record.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice must be provided to a claimant before the initial unfavorable RO decision).  See also Overton v. Nicholson, 20 Vet. App. 427 (2006) (a timing error may be cured by a new VCAA notification letter followed by a readjudication of the claim).  The Board finds no prejudice with the late notice in this matter.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A.

The VCAA provides that the assistance provided by the Secretary shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary, as further defined by statute, to make a decision on the claim. 38 U.S.C.A. § 5103A.

In this matter, the Board finds that VA's duty to assist has been satisfied as well.  VA afforded the Veteran the opportunity to appear before one or more hearings to voice his contentions.  VA obtained medical records relevant to this appeal.  And VA provided the Veteran with multiple medical examinations to include VA Persian Gulf Registry examinations in March 1993 and August 1997, VA compensation examinations in February 1997, April 1998, and January 2003, and a VA medical opinion dated in June 2010.   

In sum, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with VA's duties to notify or assist the Veteran in this appeal.  Therefore, the Veteran has not been prejudiced as a result of the Board deciding his claim here.  

II.  The Merits of the Claim to Service Connection

The Veteran is seeking entitlement to service connection for several skin disorders, such as seborrheic dermatitis, acne, keloidalis nuchae, keratosis pilaris, and verruca vulgaris. 

The Veteran's service medical records are negative for skin problems.  In February 1993, less than a year after his separation from military service, the Veteran began seeking treatment for various dermatological conditions.  He contends that these disorders are the result of various incidents of his military service in the Persian Gulf, to include exposure to toxic chemicals.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).

Service connection may be presumed for chronic disability due to undiagnosed illness of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War when there are objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  

For this presumption to apply, the illness must become manifest during either active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4, not later than December 31, 2011.  By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; see 71 Fed. Reg. 75,669 (Dec. 18, 2006).  

If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98 (Aug. 3, 1998) (cited at 63 Fed. Reg. 56,703 (1998)).

For purposes of this Persian Gulf War illness presumption, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multi-symptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi-symptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i).  For purposes of this section, the term medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  

Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  For purposes of this section, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); see also 38 C.F.R. § 3.102.

In this matter, the record indicates that the Veteran has received treatment for skin disorders since February 1993, and has claimed service connection for skin disorders since July 1995.  VA and private medical evidence of record demonstrates that the Veteran has been diagnosed with several skin disorders to include the disorders subject to this appeal (seborrheic dermatitis, acne, keloidalis nuchae, keratosis pilaris and verruca vulgaris) and the disorders subject to the February 2005 grant of service connection for skin disorders secondary to service-connected diabetes (acanthosis nigricans, scleredema of Buschke and onychomycosis).  See 38 C.F.R. § 3.310.  

Upon review of this matter in May 2007, the Board concluded that additional medical inquiry was warranted into whether the Veteran's skin disorders were medically unexplainable and therefore attributable to undiagnosed illnesses.  At that time the record contained conflicting information regarding that issue.  

On the one hand, certain medical evidence of record preponderated against the Veteran's claim to presumptive service connection under 38 C.F.R. § 3.317.  VA treatment records dated from the early 1990s to the late 2000s consistently noted specific diagnoses of the skin disorders.  These treatment records did not indicate medically unexplained skin disorders.  Rather, many of these records clearly defined what diagnosable, medically-explainable disorders the Veteran had.  Repeatedly, treatment records referred to seborrheic dermatitis, acne, keloidalis nuchae, keratosis pilaris and verruca vulgaris.  Stedman's Medical Dictionary defines seborrheic dermatitis as "a common scaly macular eruption that occurs primarily on the face, scalp (dandruff), and other areas of increased sebaceous gland secretion[.]"  Acne is defined as an "inflammatory follicular, papular, and pustular eruption involving the pilosebaceous apparatus."  Keloidalis nuchae is described as an acne that manifests on the back of the neck.  Keratosis pilaris is defined as a "common benign eruption consisting of scaly papules of the follicles[.]"  And verruca vulgaris is described as a common infectious wart, "a keratotic papilloma of the epidermis which occurs most frequently in young person as a result of localized infection by human papilloma virus[.]"  See Stedman's Medical Dictionary (27 ed. 2000). 

These explainable ailments were also noted in an April 1998 VA compensation examination report which does not contain a nexus opinion.  Nevertheless, this examiner noted specific diagnoses of skin disorders throughout the Veteran's body (hands, left arm, toes, feet, groin, neck, intertrigo areas, ankles, back, lower trunk, and scalp).  And a January 2003 VA compensation examination report of record indicated medically explainable skin disorders.  This examiner reviewed the Veteran's history of skin problems since the early 1990s.  And this examiner found that each of the Veteran's diagnosed skin disorders was medically explainable.  The examiner attributed the Veteran's acanthosis nigricans and scleredema of the upper back to the Veteran's diabetes.  The examiner found the Veteran's follicular eczema and keratosis pilaris as associated with rhinitis/sinusitis.  The examiner stated that the Veteran's seborrheic dermatitis was a common skin disorder that could be alleviated with the use of a special shampoo.  And the examiner found warts on the Veteran's chin to be a common and diagnosable skin ailment that could be treated easily as well.   

On the other hand, the record also contained certain information which suggested that the Veteran's skin disorders may have been medically unexplainable.  An August 1997 letter from the Veteran's private dermatologist apparently supported the Veteran's claim under 38 C.F.R. § 3.317.  The physician indicated that he had been treating the Veteran since 1994.  He stated that his testing indicated that the Veteran's disorders were "non-specific."  He characterized the Veteran's skin disorders as "recalcitrant dermatoses."  And he indicated that a "possibility" existed that the Veteran's skin disorders stemmed from "some toxic chemical exposure."  Likewise, an August 1997 Persian Gulf Registry examination report of record indicated that the Veteran's skin disorders were "possibly" due to exposure to toxic chemicals.  And in VA treatment records dated in January 1999, a treating VA physician noted the Veteran's reported exposure to toxic chemicals in Southwest Asia, and stated that the Veteran had "unexplained dermatitis."  

And the Board notes the Veteran's many statements of record attributing his skin disorders to service in Southwest Asia and exposure to chemicals there.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Indeed, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, the Veteran's statements regarding skin disturbances he has experienced are of probative value.  Adverse changes to his skin are observable symptomatology.  However, the Board also recognizes that laypersons are generally not capable of opining on matters requiring medical knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

Given the conflicting evidence, the Board sought additional analysis by remanding this case in May 2007, and requesting that the Veteran's claims file be reviewed by a VA physician.  The Board also requested that the VA physician provide an opinion regarding the nature of the Veteran's disorders.    

In a June 2010 report and opinion of record, the VA physician noted a review of the claims file.  The examiner noted that the Veteran had been diagnosed with seborrheic dermatitis, acne, keloidalis nuchae, keratosis pilaris, and verruca vulgaris.  And the examiner concluded that the Veteran's disorders were not medically unexplainable or attributable to an undiagnosed illness.  He supported his opinion by noting that the Veteran's skin disorders were common disorders.  See Kightly v. Brown, 6 Vet. App. 200 (1994) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  

The Board finds that this opinion, combined with the January 2003 VA report and opinion that found the disorders diagnosable, preponderates against the evidence of record suggesting unexplained illnesses here.  The June 2010 and January 2003 reports and opinions are based on a review of the record, and each is supported by a rationale - namely, the Veteran's skin disorders are not the result of undiagnosed illness because each is common, easily explainable, and diagnosable.  See Kightly, supra.  

By contrast, the isolated January 1999 reference to "unexplained dermatitis" is not based on a review of the claims file.  Rather, that statement appears to be based entirely on the Veteran's own reported history.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (the Board is not bound to accept medical opinions that are based on history supplied by the Veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background).  Moreover, the January 1999 statement is of limited probative value because of the absence of a supporting rationale detailing why the physician believed that the Veteran's dermatitis was medically unexplainable.  See Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  

Similarly, the Board finds the August 1997 statement from the Veteran's private dermatologist to be of limited probative value.  The physician does not elaborate on the significance of his finding that the Veteran's skin disorders - which he diagnosed as dermatoses - were "non-specific."  Moreover, the physician, rather than providing a firm opinion on the etiology of the Veteran's disorders, merely speculated that there was a "possibility" that the Veteran's disorders related to exposure in Southwest Asia.  See Bloom, supra.  The comments in the August 1997 Persian Gulf War Registry report are similarly unpersuasive in finding that, "possibly," the Veteran's disorders relate to chemical exposure during service.  

The Board also finds the Veteran's statements regarding his skin disorders to be of limited probative value on the issues of etiology and diagnosis.  As indicated, the Veteran is competent to describe what he sees and feels regarding his skin.  See Layno, supra.  However, he is not competent to offer evidence on what his disorders are, or what caused them.  The claims file has many statements from the Veteran which do just that.  These statements are not persuasive.  The Veteran does not possess the requisite medical training and expertise to comment competently on the central issues of etiology and diagnosis under 38 C.F.R. § 3.317.  See Espiritu, supra.  

In sum, the preponderance of the evidence indicates that the Veterans' skin disorders are attributable to clinical diagnoses - and are explainable.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  As disorders arising from a known clinical diagnosis are excluded from the Persian Gulf War illness laws, the Veteran's disorders are not subject to the Persian Gulf War illness presumptions.  See VAOPGCPREC 8-98 (Aug. 3, 1998) (cited at 63 Fed. Reg. 56,703 (1998)).  As such, the Veteran's service connection claim for skin disorders is denied under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  

Nevertheless, even though a disease is not found to be subject to presumptive service connection, a nexus between the disease and service may otherwise be established on the basis of direct service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  When a claimed disorder is not found presumptively service connected, direct service connection may be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In general, to establish direct service connection for a disability, a claimant must submit the following:  First, medical evidence of a current disability.  Second, medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  And third, medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

The Board notes that, under 38 C.F.R. § 3.303(b), service connection may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Based on the evidence of record, a direct service connection finding would be unwarranted here as well.  No competent evidence of record indicates that the Veteran incurred a chronic skin disorder during service.  The Veteran's service treatment records are negative for complaints, diagnoses, or treatment of a skin disorder, and his September 1991 discharge report of medical examination, which details several problems, does not note a skin disorder subject to this appeal.   

As indicated earlier, the Veteran began treatment for skin problems in February 2003, less than one year following his discharge from service.  The Board has considered whether the Veteran would be entitled to a finding of presumptive service connection under 38 C.F.R. §§ 3.307, 3.309.  Certain disorders noted under this authority will be presumed to have been incurred in service if manifested to a compensable degree within one year after service.  The Veteran's diagnosed skin disorders are not noted under these provisions, however.  

Moreover, the preponderance of the evidence addressing the issue of medical nexus indicates that the Veteran's skin disorders are unrelated to his service.  See Pond, supra.    

Pursuant to the Board's May 2007 remand, the June 2010 VA examiner specifically addressed the issue of medical nexus to service.  The examiner noted that the Veteran's service treatment records were negative for a skin disorder.  The examiner noted that the Veteran's discharge report of medical examination in September 1991 was negative for a skin disorder.  The examiner stated that seborrheic dermatitis is a common disorder often accompanied by another common disorder, acne.  The examiner indicated that acne can lead to keloidalis nuchae, and indicated that keratosis pilaris was similar to the other diagnosed disorders.  And the examiner stated that verruca vulgaris is a common wart that can develop anytime.  In closing, the examiner indicated that the Veteran's skin disorders were common disorders that were unrelated to military service.  For reasons stated earlier, the Board finds this opinion to be of more probative value than the statements that appear to support the Veteran's claim.  See Kightly, supra.  

The evidence supporting the Veteran on the issue of direct service connection is not sufficient to offset the clarity of the June 2010 VA opinion.  In the January 1999 VA treatment note, the physician related the Veteran's dermatitis to exposure "to different chemicals in the Gulf area[.]"  But this opinion appears to be based upon the Veteran's own reported history, and is certainly not accompanied by a statement that the claims file had been reviewed.  Nor is that statement supported by a rationale.  See Reonal and Bloom, both supra.  Similarly, the August 1997 statements regarding the possibility of a medical nexus to service - from the Veteran's private physician and the physician who conducted his Persian Gulf Registry examination - are of limited probative value.  Neither compares to the June 2010 opinion, which addresses the issue of probability.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (the Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim).  By indicating that it was possible that the Veteran's disorders relate to service in Southwest Asia, these physicians merely speculated on this matter.  Likewise, the January 2003 VA examiner considered that there may have been "a temporal relationship" between the Veteran's follicular eczema and keratosis pilaris, and his service in the Persian Gulf.  But the characterization of "temporal" indicates not chronic.  See 38 C.F.R. § 3.303.  And the examiner stated that these skin problems were "explainable by his underlying atopic conditions."  Lastly, the Veteran's statements regarding medical nexus are of limited probative value, and certainly do not offset the opinion provided by the June 2010 VA examiner.  See Espiritu, supra.  

Hence, the evidence of record preponderates against a claim to direct service connection.  38 C.F.R. § 3.303.  

Finally, the Board has reviewed the record to determine whether a secondary service connection finding would be warranted for any of the skin disorders subject to this appeal.  Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).

As indicated, the RO found secondary service connection findings warranted in February 2005 for several other skin disorders that are not subject to this appeal (acanthosis nigricans, scleredema of Buschke and onychomycosis bilateral feet).  This finding was based on February 1997 and January 2003 VA examination reports of record.  The February 1997 examiner stated that a skin rash on the ankles (acanthosis nigricans) "is associated with diabetes[.]"  And the January 2003 examiner associated that disorder, and scleredema on the back, to diabetes.  

Secondary service connection findings are unwarranted for the disorders subject to this appeal, however.  No medical evidence indicates a nexus between these disorders and diabetes.  Rather, the evidence indicates that these particular disorders are common disorders that are unrelated to any of the Veteran's service-connected disorders.  

In sum, the evidence of record preponderates against the Veteran's service connection claim for skin disorders to include seborrheic dermatitis, acne, keloidalis nuchae, keratosis pilaris, and verruca vulgaris.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim on its merits, the evidence must preponderate against the claim).  The record does not support a finding of service connection for any of these disorders, on a direct, presumptive, or secondary basis.  38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.317.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  See also Gilbert, supra.  


ORDER

Entitlement to service connection for skin rashes (specifically seborrheic dermatitis, acne, keloidalis nuchae, keratosis pilaris and verruca vulgaris), to include as due to an undiagnosed illness, is denied.  



			
	MARK W. GREENSTREET	MILO H. HAWLEY
	Veterans Law Judge	Veterans Law Judge
	Board of Veterans' Appeals	Board of Veterans' Appeals


_____________________________________
ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


